DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.

Amendment 
2- The amendment filed on 08/16/2021 has been entered and fully considered. Claims 1-13, 15, 18-22, 27-38, 40, 43-48, 53-54  remain pending in the application. 

Information Disclosure Statement
3- The information disclosure statement (IDS) submitted on 08/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter

4- Claims 1-13, 15, 18-22, 27-38, 40, 43-48 and 53-54 are allowed, in view of the references cited in the newest IDS.

The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, and method claim 27, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A microscope and its method of use for imaging a sample, the microscope comprising:
 a first light source for generating a first light beam;
 first beam-forming optics configured for receiving the first light beam and generating a lattice light sheet (LLS) within the sample…; 
a detector configured for detecting signal light emitted from the sample in response to the LLS in the sample; 
second beam-forming optics including a detection objective oriented in a direction substantially perpendicular to the first direction and configured…; 
third beam-forming optics configured for receiving a second light beam and imaging the received second light beam onto a focal plane of the excitation objective;
fourth beam-forming optics configured for receiving a third light beam and imaging the light beam onto a focal plane of the detection objective;
one or more wavefront detectors configured for determining a wavefront of light emitted from the sample and through the excitation objective in response to the second light beam being imaged by the third beam-forming optics onto the focal plane of the excitation objective and configured for determining a wavefront of light emitted from the sample and through the detection objective in response to the third light beam being imaged by the fourth beam-forming optics onto the focal plane of the detection objective; and 
a processor for generating an image of the sample based on the different tile images, wherein the first beam-forming optics include a first wavefront modulating element configured for modifying a wavefront of the first light beam from which the LLS is generated to reduce a sample-induced aberration of the LLS within the sample, 
wherein first wavefront modulating element is configured for applying different wavefront modifications of the first light beam from which the LLS is generated for the different tiles and wherein a wavefront modification for a tile applied by the first wavefront modulating element is updated from a first modification at a first time to a second modification at a second time later than the first time and wherein wavefront modifications applied by the first wavefront modulating element for respective tiles of a first subset of the tiles are updated during a first time interval, at least some of the tiles in the first subset being non-contiguous with another tile of the first subset, and wherein wavefront modifications applied by the first wavefront modulating element for respective tiles of a second subset of the tiles are updated during a second time interval that occurs after the first time interval, at least some of the tiles in the second subset being non- contiguous with another tile of the second subset, and wherein the second beam-forming optics include a second wavefront modulating element configured for modifying a wavefront of the signal light emitted in response to the LLS in the sample to reduce a sample-induced aberration of the signal light at the detector, wherein second wavefront modulating element is configured for applying different wavefront modifications of the emitted signal light for the different tiles and wherein a wavefront modification for the tile applied by the second wavefront modulating element is updated from a first modification at the first time to a second modification at a third time later than the first time wherein wavefront modifications applied by the second wavefront modulating element for the respective tiles of the first subset of the tiles are updated during the first time interval, and wherein wavefront modifications applied by the second wavefront modulating element for the respective tiles of a second subset of the tiles are updated during the second time interval

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Chen, Wang, Egner and Keller. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886